Title: From James Madison to Peter Muhlenberg, 14 January 1807
From: Madison, James
To: Muhlenberg, Peter



Sir.
Department of State, January 14th: 1807.

It being found that the evidence already in England, on the charge against Capt. Whitby of murdering John Pierce, within the jurisdictional limits of the United States, is insufficient as to some points, it is determined to send thither aditional evidence, if practicable before the trial, which is assigned for the lst. of March next.  Mr. Clinton, the Mayor of New York, has therefore been desired to send to England such of the witnesses to the important facts as may be willing to go and he may judge necessary.  It is also thought desirable that Capt. Pierce, the Brother of the deceased, should attend the trial.  Be pleased therefore to ascertain whether it will be agreeable to him to do so.  If he should consent, you may advance a reasonable sum for his expenses & promise him a suitable reimbursement.  An effort will be made to pospone the trial beyond the lst. of March if the evidence should not arrive, but it is nevertheless of consequence to accelerate the departure of the witnesses as much as possible.  I have informed Mr. Clinton, that you would acquaint him of the time of sailing of the first Vessel bound to England from your port, which I must beg you to do; but should he prefer a Vessel from New York, he will let you know of it, in order that you may send Capt: Pierce thither.  For your advances you may draw upon me, in favor of the Treasury, or in any manner you prefer.  Should Capt. Pierce be at New York or near it, you will inform Mr. Clinton of the circumstance that he may make the application to him.  I am &c.

James Madison

